Case: 1:19-cv-06415 Document #: 6-13 Filed: 09/27/19 Page 1 of 3 PageID #:133




                     Exhibit L
            Case: 1:19-cv-06415 Document #: 6-13 Filed: 09/27/19 Page 2 of 3 PageID #:133

                                                    EMPLOYEE ARBITRATION RULES DEMAND FOR ARBITRATION

    To ensure your demand is processed promptly, please include a copy of the Arbitration Agreement, Plan or Contract.


Mediation: If you would like the AAA to contact the other parties and attempt to arrange mediation, please check this box    .

Parties (Claimant)

Name of Claimant: Antonio Cordova (KL Tracking ID No. 4618146)

Address: 2827 W 23 St

City: Chicago                                                       State: IL                      Zip Code: 60623

Phone No.: (773) 225-1995                                           Fax No.:

Email Address: cordovaantoniopostmatesz4618146@projects.filevine.com

Representative’s Name (if known): Ashley Keller

Firm (if applicable): Keller Lenkner LLC

Representative’s Address: 150 N Riverside Plaza, Suite 4270

City: Chicago                                                       State: IL                      Zip Code: 60606

Phone No.: (312) 741-5222                                           Fax No.:

Email Address: ack@kellerlenkner.com

Parties (Respondent)

Name of Respondent: Postmates Inc.

Address: 201 Third Street, Suite 200

City: San Francisco, CA                                             State: CA                      Zip Code: 94103

Phone No.: (415) 939-0318                                           Fax No.:

Email Address:

Representative’s Name (if known): Dhananjay S. Manthripragada

Firm (if applicable): Gibson Dunn & Crutcher LLP

Representative’s Address: 333 South Grand Avenue

City: Los Angeles                                                   State: CA                      Zip Code: 90071

Phone No.: (213) 229-7366                                           Fax No.:

Email Address: dmanthripragada@gibsondunn.com

Claim: What was/is the employee/worker’s annual wage range?        Less than $100,000   $100,000-$250,000    Over $250,000
Note: This question is required by California law.

Amount of Claim: Claimant declines to specify the amount in controversy at this time, as the information needed to calculate
damages is exclusively within the control of Postmates.

Claim involves:     Statutorily Protected Rights   Non-Statutorily Protected Rights
              Case: 1:19-cv-06415 Document #: 6-13 Filed: 09/27/19 Page 3 of 3 PageID #:133

                                                        EMPLOYEE ARBITRATION RULES DEMAND FOR ARBITRATION




In detail, please describe the nature of each claim. You may attach additional pages if necessary: Claimant has been a courier for
Postmates. Postmates has misclassified Claimant as an independent contractor instead of an employee. Claimant seeks all available
relief under the following provisions, as showing to be applicable following discovery of information exclusively within the control of
Respondent: 29 U.S.C §§ 206, 207 (Minimum Wage & Overtime); 820 ILCS 105/1, et seq. (Minimum Wage & Overtime); Applicable
Municipal Codes (Minimum Wage, Overtime, Sick Time, & Notice Violations).

Other Relief Sought:     Attorneys Fees      Interest     Arbitration Costs     Punitive/ Exemplary
  Other: Declaratory relief; appropriate equitable relief; damages, penalties, and restitution.

Please describe the qualifications for arbitrator(s) to hear this dispute:
Under the parties’ arbitration agreement, “[t]he arbitration shall be heard by one arbitrator selected in accordance with the AAA Rules.
The arbitrator shall be an attorney with experience in the law underlying the dispute.” § 11b.vi.1.




Hearing: Estimated time needed for hearings overall: 6                                hours or                           days

Hearing Locale: Claimant requests a hearing location in, or reasonably near, the same county in which Claimant resides.
(check one)    Requested by Claimant        Locale provision included in the contract
Filing Fee requirement or $300 (max amount per AAA) – Postmates is required to pay all filing fees. § 11b.vi.2.
Filing by Company:      $2,200 single arbitrator    $2,800 three arbitrator panel
Notice: To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with filing fee as
provided for in the Rules, to: American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ
08043. Send the original Demand to the Respondent.
Signature (may be signed by a representative):                         Date:

                                                                       June 11, 2019
Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. Only those
disputes arising out of employer plans are included in the consumer definition. If you believe that you meet these requirements, you
must submit to the AAA a declaration under oath regarding your monthly income and the number of persons in your household.
Please contact the AAA’s Western Case Management Center at1-800-778-7879. If you have any questions regarding the waiver of
administrative fees, AAA Case Filing Services can be reached at 877-495-4185. Please visit our website at www.adr.org if you would
like to file this case online. AAA Customer Service can be reached at 800-778-7879.
